Pannell, Judge.
The decision of this court in this case (123 Ga. App. 768 (182 SE2d 687)) reversing the trial court, having been reversed by the Supreme Court of this State (Tri-County Livestock Auction Co. v. Bank of Madison, 228 Ga. 325 (185 SE2d 393)), the Supreme Court expressly ruling "we hold that the Court of Appeals erred in reversing the judgment of the trial court,” the judgment of reversal entered by this court is hereby vacated and the judgment of the trial court is hereby affirmed.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.